Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Species A (Fig. 2) and Claims 1-20 in the reply filed on 06/04/21 is acknowledged.
3.	Accordingly, claims 1-20 are pending and examined herein.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: lines 10-11 should refer to the previously introduced surfaces: “positioned so that [[a]] the first surface of one semiconductor wafer faces [[a]] the second surface of another semiconductor wafer.”  Appropriate correction is required.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling unit of claim 5, the sensors of claim 7, the proton beam generator of claim 17, and the vacuum pump of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
new matter.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.	Claim 16 recites “wherein the spallation chamber and the irradiation chamber are axially aligned with each other.” However, the claim does not introduce an axis or define the chambers as a shape that inherently includes an axis, so the phrase “axially aligned” lacks antecedent basis. Accordingly, a skilled artisan would be unable to determine when the chambers are axially aligned. The examiner suggests amending the claim to “wherein the spallation chamber and the irradiation chamber are cylindrical and axially aligned with each other.”
13.	The term "proton implanter" in claim 18 is meaningless because it has no defined structure. Accordingly, one of ordinary skill in the art would be unable to determine what structure falls within the scope of the claim term.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

18.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
19.	Claims 1-2, 4-8, 11-12, 16,  and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469, in view of Liao, US Patent 5,904,767, in further view of Hong et al., US Patent 6,099,302.
20.	Regarding claim 1, Rubbia discloses an apparatus (Fig. 7a) for processing a plurality of semiconductor wafers ([0155] and [0215-6]), the apparatus comprising: a spallation chamber (3); a neutron producing material (1) mounted in the spallation chamber; buffer layer ([0151]); and an irradiation chamber (4) coupled to the spallation chamber, wherein the irradiation chamber is configured to accommodate the plurality of semiconductor wafers ([0155], [0158]). Although Rubbia does not explicitly disclose a neutron moderator in this embodiment, Rubbia suggests replacing the lead of the buffer layer with a neutron moderator ([0010]) for the predictable purpose of thermalizing the neutrons produced by the source to match their energies to the energies at which neutron capture occurs in the samples to be irradiated. Accordingly, a skilled artisan would have been motivated to make this modification as an obvious design choice based on the identity of the samples to be irradiated. 
21.	Further regarding claim 1, Rubbia does not disclose an apparatus wherein the neutron moderator is disposed between the spallation chamber and the irradiation chamber. Liao teaches an 
22.	Finally regarding claim 1, Rubbia is silent as to the arrangement of the samples disposed in the “sample holders” within the irradiation chamber. Hong teaches a semiconductor wafer sample holder (Fig. 5) for “housing semiconductor wafers inside semiconductor device fabrication equipment,” wherein each of the plurality of semiconductor wafers has a first surface and a second surface opposite the first surface, wherein the plurality of semiconductor wafers are positioned so that a first surface of one semiconductor wafer faces a second surface of another semiconductor wafer (see Fig. 7). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the sample holder of Hong with the apparatus of Rubbia for the predictable purpose of “preventing scratches on the surface of the wafer” thereby “improving productivity and production yield” (see column 2, lines 17-22). 
23.	Regarding claim 2, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia is silent as to the identity of the neutron producing material, but suggests that lithium is suitable for use ([0131]). Accordingly, a skilled artisan would have found the selection of lithium as the neutron producing material a matter of obvious design choice. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
24.	Regarding claim 4, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses a cooling unit coupled 
25.	Regarding claim 5, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses an apparatus wherein the neutron moderator comprises heavy water or carbon ([0010]).
26.	Regarding claim 6, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses wherein the irradiation chamber comprises a cylindrical cavity ([0155] activation region includes “narrow thin tubes”). Rubbia as modified by the sample holder of Hong further makes obvious an apparatus wherein the irradiation chamber is configured to accommodate the plurality of semiconductor wafers so that the plurality of semiconductor wafers are axially aligned with the irradiation chamber (the sample holder of Hong is cylindrical, so its insertion into the “narrow thin tubes” of Rubbia would necessitate a coaxial disposition of the sample holder in the sample tube). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the sample holder of Hong with the apparatus of Rubbia for the reasons stated above.
27.	Regarding claim 7, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia does not disclose neutron flux sensors in the irradiation chamber. Rubbia does, however, suggest that the neutron flux exposure to samples is a critical parameter ([0033], [0155-7], [0215]) in semiconductor manufacturing. In fact, the neutron flux within the chamber directly correlates with the rate of doping ([0215]). Therefore, one of ordinary skill in the art would have found it obvious to modify the apparatus of Rubbia with neutron flux sensors in the irradiation chamber because such a modification would allow one to determine the appropriate exposure times that would achieve a desired P-doping in the semiconductor samples.

28.	Regarding claim 8, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses an apparatus wherein the irradiation chamber is configured to accommodate a sample holder ([0155], [0158]), and Rubbia as modified by Hong makes obvious an apparatus wherein the sample holder is a removable wafer rack configured to accommodate the plurality of semiconductor wafers (see Hong Figs. 5 and 7). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the sample holder of Hong with the apparatus of Rubbia for the reasons stated above.
29.	Regarding claim 11, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses an apparatus wherein the irradiation chamber has a diameter of at least 300 mm (based on [0151] and [0158], the radius of the irradiation chamber is at least 25 cm + 5 cm = 30 cm, so its diameter is greater than 300 mm).
30.	Regarding claim 12, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses an apparatus wherein
 the spallation chamber comprises a cylindrical cavity (see Fig. 7a).
31.	Regarding claim 13, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses an apparatus wherein the spallation chamber comprises a first end and a second end opposite the first end, the first end comprises an aperture configured to receive a proton beam into the spallation chamber and the second end faces the neutron moderator (see Fig. 7a).
32.	Regarding claim 16, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses an apparatus wherein 
the spallation chamber and the irradiation chamber are axially aligned with each other (see Fig. 7a; 4 is coaxial with 3).
 .
34.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469, in view of Liao, US Patent 5,904,767 and Hong et al., US Patent 6,099,302, in further view of Dance et al., US Patent 4,300,054.
35.	Regarding claim 3, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia is silent as to mounting the target within the apparatus. Dance discloses an apparatus for providing neutrons comprising a neutron producing material (26) mounted on an adjustable mount (25; column 4, lines 32-51). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the apparatus of Rubbia with an adjustable target mount for the predictable purpose of enabling the target to be placed at an optimal position within the spallation chamber. 
36.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469, in view of Liao, US Patent 5,904,767 and Hong et al., US Patent 6,099,302, in further view of Kamata et al., US Patent 5,244,820. 
37.	Regarding claim 9, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia as modified by the moderator arrangement of Liao makes obvious an apparatus wherein the irradiation chamber comprises a first end facing the neutron moderator and a second end opposite the first end (see Rubbia Fig. 7a and Liao Fig. 2; the modification makes the inner side of activation region the first end facing the moderator and the  . 
38.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469, in view of Liao, US Patent 5,904,767 and Hong et al., US Patent 6,099,302, in further view of Radel et al, US Publication 2017/0018318.
39.	Regarding claim 15, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia further discloses a neutron reflector ([0159]). Radel teaches a device (Fig. 2) wherein a neutron generation chamber (100) and an irradiation chamber (240) each comprise neutron reflective walls (250) configured to guide neutrons from the neutron generation chamber to the irradiation chamber ([0066]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the neutron reflector arrangement taught by Radel to the apparatus of Rubbia for the predictable purpose of “minimiz[ing] leakage.”
40.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469, in view of Liao, US Patent 5,904,767 and Hong et al., US Patent 6,099,302, in further view of Labaune et al., US Publication 2016/0172065.
41.	Regarding claim 19, Rubbia as modified by the moderator arrangement of Liao and the sample holder of Hong makes obvious the apparatus of claim 1. Rubbia does not disclose a proton beam generator of the type claimed. Labaune teaches a proton beam generator (Fig. 1) comprising a proton . 
42.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469, in view of Liao, US Patent 5,904,767, Hong et al., US Patent 6,099,302, and Labaune et al., US Publication 2016/0172065 in further view of Rowland et al., US Publication 2006/0140326. 
43.	Regarding claim 20, Rubbia as modified by the moderator arrangement of Liao, the sample holder of Hong, and the proton generator of Labaune makes obvious the apparatus of claim 1. Rubbia does not disclose a vacuum pump associated with its target. Rowland teaches an apparatus further comprising: a vacuum pump disposed adjacent to a surface of a neutron producing material that faces a proton beam generator (see Fig. 8 and [0018]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the vacuum pump taught by Rowland with the Apparatus of Rubbia for the predictable advantage of reducing the size of the apparatus ([0038]). 

Allowable Subject Matter
44.	The following claim 1 drafted by the examiner based on currently presented claims 1, 9, 13, and 16 and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

An apparatus for processing a plurality of semiconductor wafers, the apparatus comprising: 
cylindrical spallation chamber comprising a first end and a second end opposite the first end, wherein the first end comprises an aperture configured to receive a proton beam into the spallation chamber; 
a neutron producing material mounted in the spallation chamber; 

[[an]] a cylindrical irradiation chamber coupled to and axially aligned with the spallation chamber, the irradiation chamber comprising a first end and a second end opposite the first end, wherein the irradiation chamber comprises a chamber door disposed at the second end and the first surface of one semiconductor wafer faces [[a]] the second surface of another semiconductor wafer; and
a neutron moderator disposed between the second end of the spallation chamber and the first end of the  irradiation chamber.

45.	The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach the recited linear structural arrangement of a cylindrical spallation chamber and cylindrical irradiation chamber and the relative disposition of the proton beam aperture, chamber door, and neutron moderator in such an arrangement.

Conclusion

46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
47.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
48.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
49.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.